Citation Nr: 0119714	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  99-20 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peptic ulcer disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel



INTRODUCTION

The veteran had active service from February 4, 1974 until 
April 2, 1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 1994 rating decision of the 
Department of Veterans Affairs (VA), Regional Office in 
Cleveland, Ohio (RO), which denied the benefit sought on 
appeal.  

The Board observes that the veteran had requested both a 
hearing at the RO and a hearing before a Member of the Board.  
However, the veteran failed to appear at the RO hearing, and 
he withdrew his request for a BVA hearing in writing.  There 
are no other outstanding hearing requests of record.


FINDINGS OF FACT

1.  In an unappealed September 1994 rating decision, the RO 
denied service connection for peptic ulcer disease.  

2.  The evidence added to the record subsequent to the 
September 1994 rating decision, when viewed in the context of 
the entire record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's September 1994 decision denying entitlement to 
service connection for peptic ulcer disease is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2000). 

2.  The evidence received subsequent to the RO's September 
1994 denial is not new and material, and therefore the 
requirements to reopen a claim of entitlement to service 
connection for peptic ulcer disease have not been met.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially requests that the Board reopen and 
grant his claim of entitlement to service connection for 
peptic ulcer disease on the basis that he has submitted new 
and material evidence.  The Board observes that the veteran's 
claim of service connection for this disorder was first 
considered and denied by the RO in a September 1994 rating 
decision.  The veteran was notified of that decision by VA 
letter also dated in September 1994, but he did not appeal 
the decision and it became final.  See 38 U.S.C.A. 
§ 7105(a)(c) (West 1991).  In June 1998, the veteran 
submitted a request to reopen his claim.  

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2000).  When a 
veteran seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. § 5103 (West Supp. 2001) (eliminates the 
concept of a well-grounded claim).

During the pendency of this appeal there was a significant 
change in the law pertaining to veteran's benefits.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103 (West Supp. 2001).  While the VCAA does 
not serve as a basis to reopen a claim (unless new and 
material evidence is presented), the law does include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The Board finds that the RO has informed the veteran of the 
evidence needed both to reopen his claim and to establish 
service connection.  Additionally, the veteran's service 
medical records are associated with the claims file.  The RO 
has also obtained the veteran's treatment records from the 
Coshocton Memorial Hospital, including reports from Charles 
H. Durmis, D.O. and D.J. Virostko, M.D.  Finally, medical 
records from the veteran's family physicians have been 
associated with the file.  Upon denial of the claim, the 
veteran was issued a Statement of the Case in March 1999, 
followed by a Supplemental Statement of the Case in October 
1999 that stated the basis for denial and set forth the 
evidence necessary to substantiate the claim.  Under these 
circumstances, the Board finds that although the RO did not 
specifically apply the VCAA, the requirements under the VCAA 
have been satisfied, and this case is ready for appellate 
review.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses a matter not addressed by the RO, 
the Board must provide an adequate statement of reasons and 
bases as to why there is no prejudice to the veteran).  

As noted earlier, the veteran claims he is entitled to 
service connection for peptic ulcer disease.  Service 
connection means that the facts, shown by the evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  See generally 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  For a preexisting injury or disease to 
have been aggravated by active military, naval or air 
service, there must be an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Service connection may also be granted for any disease or 
disorder diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Certain disorders, including peptic ulcers, are presumed to 
have been incurred in service if manifested within a year of 
separation from service to a degree of 10 percent or more, 
provided that the veteran has served a minimum of ninety days 
either during a period of war or during peacetime service 
after December 31, 1946.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

A veteran is afforded a presumption of sound condition upon 
entry into service, except for any defects noted at the time 
of examination for entry into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  This presumption can be rebutted by clear and 
unmistakable evidence that such a disability existed prior to 
service and was not aggravated by service.  See 38 U.S.C.A. 
§ 1111, 38 C.F.R. § 3.304.  Where the veteran experiences an 
increase in disability of a preexisting condition during 
service, a presumption of aggravation arises, which is also 
rebuttable by clear and unmistakable evidence (obvious or 
manifest).  See 38 C.F.R. § 3.306(b).

The basis of the RO's September 1994 final rating decision 
was that the evidence demonstrated that the veteran had 
chronic, recurrent peptic ulcer disease prior to entering 
service.  Moreover, the RO found that the evidence of record 
did not establish an increase in disability during service.  
Concluding that there was a lack of evidence to show that the 
preexisting peptic ulcer disease was aggravated in service 
beyond the natural progress of the disease, the RO denied the 
claim.  In reaching this determination, the RO relied on the 
veteran's service medical records, including his enlistment 
examination, as well as private medical records.  These 
medical records included a report dated in November 1970 
(prior to service), which showed esophageal hiatal hernia 
with a large esophageal hiatus and ulcer deformity of the 
duodenal bulb with a tiny crater.  Finally, the RO relied on 
private medical treatment records dated from 1977 through 
1993.  

Looking more closely at the records present at the time of 
the September 1994 rating decision, the Board notes that 
there was no indication of peptic ulcer disease on the 
veteran's enlistment examination.  While the examination did 
acknowledge stomach, liver or intestinal trouble, the 
explanatory note stated only that the veteran had undergone 
an appendectomy.  The first mention of an ulcer in the 
service medical records occurred when the veteran was 
admitted to sicklist in March 1974.  At this time he was 
diagnosed with chronic duodenal ulcer disease and hiatus 
hernia.  In the opinion of the medical examiner, this 
condition had existed prior to enlistment.  

During this treatment in March 1974, the veteran reported to 
his medical caregivers that at age 15 he had been 
hospitalized with abdominal pain, and that he was diagnosed 
with a gastric ulcer at that time.  He further stated that he 
was hospitalized four or five more times, and that he was 
continuing to show active ulcer disease despite therapy.  The 
veteran had taken Maalox, Belladona and Phenobarbital 
intermittently until enlistment. After reviewing the details 
of the examination, the Medical Board determined that the 
veteran had been erroneously enlisted, as he was not 
physically qualified for service.  The file also contained a 
private medical record dated November 1970.  During an 
examination on this date, the veteran was diagnosed with an 
esophageal hiatus and an ulcer deformity of the duodenal bulb 
with a tiny crater still present. 

The evidence associated with the claims file subsequent to 
the September 1994 rating decision consists of examinations 
and records from the Coshocton
Memorial Hospital, from June 1994 through June 1998, 
including treatment reports from Dr. Charles H. Durmis, D.O. 
and D.J. Virostko, M.D.  These records show complaints of 
epigastric pain, characterized by burning and cramping, and 
complaints of indigestion.  These records further show that 
the veteran underwent esophagogastroduodenoscopy (EGD) in 
August 1994 followed by an open cholecystectomy in September 
1994.  The records also contain impressions of a history of 
peptic ulcer disease, as well as a current impression of 
peptic ulcer disease.  Also newly associated with the file 
are medical reports from the veteran's family physicians 
dating from 1983 through 1998.   

Based on the foregoing evidence, the Board finds that new and 
material evidence sufficient to reopen the veteran's claim 
for entitlement to service connection for peptic ulcer 
disease has not been submitted.  The evidence missing at the 
time of the August 1994 rating decision was evidence showing 
that the veteran's preexisting condition was aggravated in 
service beyond the normal progress of the disorder.  The 
record still does not contain such evidence.  

The evidence added to the record subsequent to the August 
1994 final rating decision is "new," in that it was not 
previously of record.  The newly associated documents 
establish that the veteran underwent surgical procedures such 
as an esophagogastroduodenoscopy (EGD) in August 1994 and an 
open cholecystectomy in September 1994.  Such evidence is not 
cumulative or redundant of evidence of record at the time of 
the August 1994 rating decision.  However, the newly added 
evidence is not "material," as it does not bear directly 
and substantially upon the specific matter under 
consideration, which is whether there is any evidence to show 
that the veteran's preexisting peptic ulcer disease underwent 
any increase in disability in service.  Rather, the evidence 
simply confirms that the veteran has had ongoing treatment 
for disorders including peptic ulcer disease.  As the newly 
submitted evidence does not address whether the veteran's 
preexisting peptic ulcer disease was aggravated during 
service beyond the natural progress of the disorder, the 
Board finds that the new evidence is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  Therefore, the Board 
concludes that new and material evidence has not been 
presented to reopen the previously denied claim for service 
connection for peptic ulcer disease, and the appeal is 
denied. 


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for peptic 
ulcer disease, the appeal is denied.  



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals



 

